 


114 HR 2194 IH: Energy Assistance for American Families Act
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2194 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Welch (for himself, Mr. King of New York, Mr. McGovern, and Mr. Barletta) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reauthorize the Low-Income Home Energy Assistance Program for fiscal years 2016 through 2020, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Energy Assistance for American Families Act. 2.Reauthorization of LIHEAPSection 2602(b) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621(b)) is amended— 
(1)by striking 2001, and and inserting 2001,; and (2)by inserting after 2007 the following: , and $5,100,000,000 for each of fiscal years 2016 through 2020. Notwithstanding section 2605(b)(2)(B)(ii), a State may use any allotment from funds appropriated under this subsection for fiscal years 2016 through 2020 to provide assistance to households whose income does not exceed 75 percent of the State median income. 
 
